Case: 3:19-cr-O0006-WHR Doc #: 40 Filed: 05/08/20 Page: 1 of 6 PAGEID #: 130

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 1

UNITED STATES DISTRICT COURT

 

Southern District of Ohio *AMENDED*
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
¥. )
TIMOTHY KYLE BANKS Case Number: 3:19cr6
) USM Number: 77814-061
)
) J. Steven Justice
) Defendant’s Attorney -

THE DEFENDANT:
M1 pleaded guilty to count(s) 1

 

(J pleaded nolo contendere to count(s)
which was accepted by the court.

CL was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. §§ 1029(a)(1), | Conspiracy to Produce, Use, or Traffic in Counterfeit Access 9/1/2018 1
(b)(2), and (c)(1)(A)(i) Devices

The defendant is sentenced as provided in pages 2 through 6 _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984,

C) The defendant has been found not guilty on count(s)

 

LF Count(s) C1 is (are dismissed on the motion of the United States.

_,,_ It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

5/13/2019

Date of Imposition of Judgment

Signature of Judge

Walter H. Rice, United States District Judge _
Name and Title of Judge

 

5/8/2020
Date
Case: 3:19-cr-Q0006-WHR Doc #: 40 Filed: 05/08/20 Page: 2 of 6 PAGEID #: 131
AO 245B (Rev. 02/18) Judgment in a Criminal Case

 

Skeet 4—Probation __ _—
Judgment—Page 2 of _— 6
DEFENDANT: TIMOTHY KYLE BANKS
CASE NUMBER: 3:19cr6
PROBATION
You are hereby sentenced to probation for a term of :
3 years.
MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on

probation and at least two periodic drug tests thereafter, as determined by the court.
(1 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
4, WZ Youmust cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
O

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)

as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location

where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
C) You must participate in an approved program for domestic violence. (check if applicable)
¥] You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

“

See ND

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case: 3:19-cr-O0006-WHR Doc #: 40 Filed: 05/08/20 Page: 3 of 6 PAGEID #: 132

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 4A — Probation

Judgment—Page 3 of 6

DEFENDANT: TIMOTHY KYLE BANKS
CASE NUMBER: 3:19cr6

STANDARD CONDITIONS OF PROBATION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.c., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12, If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

wb

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
Case: 3:19-cr-O0006-WHR Doc #: 40 Filed: 05/08/20 Page: 4 of 6 PAGEID #: 133

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 4B — Probation

Judgment—Page 4 of 6
DEFENDANT: TIMOTHY KYLE BANKS

CASE NUMBER: 3:19cr6

SPECIAL CONDITIONS OF PROBATION

1. The defendant must make himself available for substance abuse testing at least once during the first 15 days of
supervision and no fewer than twice thereafter and treatment, in-patient or out-patient, if requested by the probation officer.
The defendant shall make a co-payment for treatment services not to exceed $25.00 per month, which is determined by
the defendant's ability to pay.

2. The defendant shall seek and maintain employment throughout the period of supervision and/or participate in a
verifiable, certified job training program as directed by the probation officer.

3. The defendant shall perform 100 hours of community service with an agency approved in advance by the probation
officer within the first two (2) years of supervision. The Court will substitute each hour spent in a verified, certified course of
Job Training for one hour of Community Service on a 1:1 ratio.

4. The defendant is to continue his mental health counseling. The Court requests counseling be increased to twice per
month.

5. The defendant is to support his minor children through a valid court ordered child support order.

6. The defendant is to study and sit for his GED certificate or is to enroll in adult education courses to obtain his high
school diploma.

7. The defendant is not to drive without a valid driver's license.

8. Beginning June 1, 2019, defendant is to serve 90 days of home confinement with no release whatsoever except a very
strict curfew for work purposes to be arranged between defendant and the probation officer. Defendant's employment is to
be verified on a weekly basis by pay stubs. The only other exception is for his once a month or twice a month therapy
sessions. Otherwise, on the days defendant is not working and has no therapy appointment, he is on a 24 hour

lockdown home confinement.

9. Supervision of Probation is to be transferred to the Eastern District of Michigan. Jurisdiction of Probation remains with
this Court.

10. Upon release from home confinement, defendant is to enter into treatment with a pain management clinic.
Case: 3:19-cr-O0006-WHR Doc #: 40 Filed: 05/08/20 Page: 5 of 6 PAGEID #: 134
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 5 of | 6

 

DEFENDANT: TIMOTHY KYLE BANKS
CASE NUMBER: 3:19cr6

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $ 531.92
‘The determination of restitution is deferred until __. An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
W| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
Bank of America $531.92 $531.92 100%

jointly and severally with Aaron
Johnson, Case No, 3;18cr142

TOTALS § 531.92 $ 531.92

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
W\ the interest requirement is waived forthe © fine restitution.

(the interest requirement for the CL) fine OO restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. WAH Tudgadat FeO BYR Doc #: 40 Filed: 05/08/20 Page: 6 of 6 PAGEID #: 135

Sheet 6 — Schedule of Payments

Judgment— Page 6 of 6

DEFENDANT: TIMOTHY KYLE BANKS
CASE NUMBER: 3:19cr6

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A &% Lumpsum payment of$ 631.92 due immediately, balance due

OO _sénot later than ,or
B O
c* &
DO
E @
F QO

WJ inaccordancewith ( C, OF D, MW E,or ( Fbelow;or

Payment to begin immediately (may be combined with (OC, OD,or (OF below); or

Payment in equal monthly (e.g., weekly, monthly, quarterly) installments of $ 50.00
(e.g., months or years),tocommence 6/1/2020 (e.g., 30 or 60 days) *

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within 60 days (e.g., 30 or 60 days) from date of this
Judgment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

If the defendant, while incarcerated,is working in a non-UNICOR or grade 5 UNICOR job, the defendant shall pay
$25.00 per quarter toward defendant's monetary obligation. If working in a grade 1-4 UNICOR job, defendant shall
pay 50% of defendant's monthly pay toward defendant's monetary obligation. Any change in this schedule shall be
made only by order of this Court. After release from imprisonment,and within 60 days of the commencement of the
term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balance.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

7] Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

Aaron Johnson, Case No. 3:18cr142

(The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

C) The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
